DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 2-6, 8-14, 16-17, 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a compensation module comprising a plurality of capacitors, each being connectable to a respective one of the data-output lines and having a capacitance, the output interface being configurable to, for each of the plurality of data-output lines, connect the respective capacitor in the computation module to the respective capacitor in the compensation module to form a capacitive combination having a total capacitance, the total capacitance of the combinations for at least a subset of the data-output lines being substantially the same, and a combination of other limitations in the independent claims.
 Claim 8 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the plurality of input capacitors are arranged in a linear array, wherein at least one subset of the plurality of input capacitors connectable to one of the data-output lines includes at least a first subset of input capacitors and second subset of input capacitors, each subset connectable to a respective one of the data- output lines, at least two input capacitors in the first subset of the input capacitors being separated by at least one input capacitor in the second subset, and a combination of other limitations in the independent claims.
 Claim 9 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the output interface is configured to: during a first period, connect each data-output line to a parallel combination of one of the compensation capacitors and a corresponding one of the computation capacitors; and during a second period subsequent to the first period, disconnect each capacitor in the computation module from the respective capacitor in the compensation module and from the respective data-output line, and connect the plurality of capacitors in the computation module in parallel, and a combination of other limitations in the independent claims.
Claim 12 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: weighting the combined output signal by a significance factor comprises charging or discharging a capacitor from the respective one of the data- output lines, the capacitor having a capacitance according to the significance of the bits stored in the column of the memory cells connected to the respective data-output line while charging or discharging an additional capacitor from the data-output lines, the capacitors charged or discharged by each of the data-output having a total capacitance that is substantially the same for all of the data-output lines, and a combination of other limitations in the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827